WILLIAMS, J.
(concurring)- — -I concur in Paragraph One and in the result of the majority opinion, hut am unable to agree with the reasons set forth in Paragraph Two thereof.
I am of the opinion that respondents’ liability on the note is controlled-by law other that than contained in the Negotiable Instrument Act.
Appellant, the payee, should not be considered as “a holder in due course” within the meaning of the Negotiable Instrument Act. [Sec. 10022, R. S. 1909; 3 R. C. L., par. 238, page 1032; Vander Ploeg v. Van Zuuk, 135 Iowa, 350; Long v. Shafer (this case in the Springfield Court of Appeals), 185 Mo. App. 641, l. c. 648.]
Since then the appellant, the payee, is a holder other than in due course, the note is “ subject to the same defenses as if it were non-negotiable.” [Sec. 10028, R. S. 1909.]
Prom the foregoing it follows that the right of the parties under the present situation are in no manner changed by the provisions of the Negotiable Instrument Act and that the respondents, under the authorities cited in Paragraph One of the majority opinion, .are released from further liability on the note.
Graves, C. J., Walker and Blair, JJ., concur herein.